DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 14 March 2022, in response to the Office Action mailed 13 September 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first document or document set” in line 15.  There is insufficient antecedent basis for this limitation in the claim, as this is the first reference made to a “document set”.  
Claims 2-12 and 25 depend upon claim 1, and thus include the aforementioned limitation(s).

Claim 13 recites the limitation "the first document or document set” in line 18.  There is insufficient antecedent basis for this limitation in the claim, as this is the first reference made to a “document set”.
Claims 14-24 depend upon claim 13, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla (US 2018/0082389), in view of in view of Kumar (US 2019/0370601), and further in view of Castellanos (US 2013/0018892).

[case related textual inputs including documents, statements, contracts, etc., may be received for analysis (para. 0015, etc.) which include unstructured text data (para. 0033)]; mapping, by the one or more data processors, the unstructured data to predicted outcomes of the machine learning algorithm, the mapping creating a map of outcomes of at least one of the one or more legal events to a first document in the corpus of documents [a training set is created from prior case documents, histories, and outcomes, in order to train and improve a machine learning algorithm to apply sentiment analysis to predict legal outcomes (paras. 0011, 0020, etc.)]; training, by one or more data processors, one or more machine-learning algorithms to predict an outcome assigned to the first document or document set in the corpus of documents, the one or more machine learning algorithms including the machine learning algorithm [a training set is created from prior case documents, histories, and outcomes, in order to train and improve a machine learning algorithm to apply sentiment analysis to predict legal outcomes (paras. 0011, 0020, etc.)]; providing, by one or more data processors, one or more natural language documents to the trained one or more machine-learning algorithms and receiving a confidence score for the predicted outcome of at least one of the one or more legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (paras. 0011-15, etc.) as well as a confidence level in the prediction (paras. 0050, etc.)]; and displaying, by one or more data processors, the confidence score for each legal event on a graphical user interface or in a written report [the predicted outcome and information is displayed via a user interface (fig. 3A and description, etc.)].
While Guggilla teaches creating aggregate sentiment scores for portions of documents, as well as creating a knowledge graph (see, e.g., Guggilla: paras. 0012-17, 0031, etc.) it does not explicitly teach converting, by one or more data processors, the textual input from each document in the corpus of documents into a numerical matrix corresponding to a vocabulary of at least one of words and phrases that appear in the corpus of documents.  Further, while Guggilla teaches performing a training process to improve the machine learning algorithm (see above) it does not explicitly teach merging the unstructured data with one or more structured data; mapping the unstructured data and the structured data to predicted outcomes; or providing, by one or more data processors, a test or validation corpus to each of the one or more machine-learning algorithms as an input to validate and test the one or more machine-learning algorithms and measure an accuracy of the prediction by each of the one or more machine-learning algorithms.
Kumar teaches merging the unstructured data with one or more structured data [the training data set for the model may include merged structured and unstructured text data (abstract, para. 0021, etc.)]; converting, by one or more data [the features extracted from the unstructured and structured data are merged by associating each column of one or more tables with the features and by populating fields of the table(s) with information describing an occurrence of a term corresponding to each feature associated with the column for each record included among the set of data (para. 0007, etc.)]; mapping the unstructured data and the structured data to predicted outcomes [the training data set for the model is created by merging structured and unstructured text data and associated previous outcomes (abstract, para. 0021 describe the merging of the unstructured and structured data and associating it with previous outcomes; see also para. 0037 and fig. 3C which describe the table created from this merging and indicating the associated outcome; etc.) which is used to train a model to predict event outcomes based on the data (paras. 0006, 0028; see also para. 0038; etc.)]; and providing, by one or more data processors, a test or validation corpus [the dataset may be divided into training and test datasets (paras. 0028, 0038, etc.)].
Guggilla and Kumar are analogous art, as they are within the same field of endeavor, namely using machine learning models to predict event outcomes from text data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include merged unstructured and structured text 
Kumar provides motivation as [unstructured data may be combined with structured data because structuring the entire data set may be costly or infeasible (para. 0003, etc.) while the table of terms may be used to plot likelihoods of events (para. 0007, etc.)].
Castellanos teaches converting, by one or more data processors, the textual input from each document in the corpus of documents into a numerical matrix corresponding to a vocabulary of at least one of words and phrases that appear in the corpus of documents [sentiment analysis may be performed on documents and a matrix performed to depict the sentiment analysis (paras. 0022, 0033, etc.)]; and providing, by one or more data processors, a test or validation corpus to each of the one or more machine-learning algorithms as an input to validate and test the one or more machine-learning algorithms and measure an accuracy of the prediction by each of the one or more machine-learning algorithms [validation and debugging is provided for the sentiment analysis to measure mistakes in the analysis (paras. 0059, 0100, etc.)].
Guggilla and Castellanos are analogous art, as they are within the same field of endeavor, namely performing sentiment analysis on documents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to create the data structure representing sentiment analysis performed on the documents, and to validate the sentiment analysis algorithm, 
Castellanos provides motivation as [creating a matrix of the sentiment analysis provides a way to visualize the results as well as how the analysis was performed (abstract, para. 0022, etc.), while validation is provided to debug the analysis an identify mistakes (paras. 0059, 0100, etc.)].

As per claim 8, Guggilla/Kumar/Castellanos teaches wherein the textual input from each document in the corpus is converted into a numerical matrix using a tokenizer that associates a given word or phrase in the corpus to a numerical value or vector of numerical values [sentiment analysis may be performed on documents using tokens of words and phrases of the document (Guggilla: para. 0017; Castellanos: paras. 0014, 0038-40, etc.) and a matrix performed to depict the sentiment analysis (Castellanos: paras. 0022, 0033, etc.)].

As per claim 9, Guggilla/Kumar/Castellanos teaches wherein the confidence score produced is a number reflecting the probability of a positive or negative outcome for a legal argument or issue ranging from a scaled factor of a real number that ranges from 0 to 1 [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level representing a percentage probability of the outcome (Guggilla: paras. 0050, etc.); where a percentage is a representation of a scale from 0-1].

As per claim 10, Guggilla/Kumar/Castellanos teaches wherein the output produced is a real number indicating the degree of confidence that one or more legal events will or will not occur [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level representing a percentage probability of the outcome (Guggilla: paras. 0050, etc.)].

As per claim 11, Guggilla/Kumar/Castellanos teaches wherein the output is used to generate legal documents or pleadings containing relevant arguments or legal standards [the sentiment analysis may be used to produce relevant arguments regarding the documents/statements and output them to the user (Guggilla: fig. 3B and description, etc.)].

As per claim 12, Guggilla/Kumar/Castellanos teaches generating, by one or more processors, legal documents or pleadings containing at least one of relevant arguments and relevant legal standards based on the outcome and the confidence score [the sentiment analysis may be used to produce relevant arguments regarding the documents/statements and output them to the user (Guggilla: fig. 3B and description, etc.)].

As per claim 13, see the rejection of claim 1, above, wherein Guggilla/Kumar/Castellanos also teaches one or more processors; storage media; and one or more programs stored in the storage media for execution by the one or more processors, the one or more programs containing instructions for performing the method [the system may include one or more computers including one or more processors and memory storing instructions to perform the functions of the prediction (Guggilla: fig. 1, etc.)].

As per claim 20, see the rejection of claim 8, above.

As per claim 21, see the rejection of claim 9, above.

As per claim 22, see the rejection of claim 10, above.

As per claim 23, see the rejection of claim 11, above.

As per claim 24, see the rejection of claim 12, above.


Claims 2-4, 6, 7, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla, Kumar, and Castellanos, as applied to claims 1 and 13 above, and further in view of Huang et al. (Deep Sentiment Representation Based on CNN and LSTM, Aug 2017, pgs. 30-33).

As per claim 2, Guggilla/Kumar/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Kumar/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm includes; one or more layers of artificial neural networks that are connected in parallel or in series.
Huang teaches wherein the machine-learning algorithm includes; one or more layers of artificial neural networks that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.

Huang provides motivation as [the various artificial neural networks provide adaptability and generalization while being very good at extracting features from the text (pg. 31, section I, etc.)].

As per claim 3, Guggilla/Kumar/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Kumar/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm includes; one or more layers of convolutional neural networks that are connected in parallel or in series.
Huang teaches wherein the machine-learning algorithm includes; one or more layers of convolutional neural networks that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize one of the multi-layer convolutional neural networks used for sentiment analysis, taught by Huang, as the machine learning sentiment analysis algorithm in the system of Guggilla/Castellanos.
Huang provides motivation as [the convolutional neural networks provide adaptability and generalization while being very good at extracting features from the text (pg. 31, section I, etc.)].

As per claim 4, Guggilla/Kumar/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Kumar/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning 
Huang teaches wherein the machine-learning algorithm includes; one or more layers of recurrent neural networks that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize one of the multi-layer recurrent neural networks used for sentiment analysis, taught by Huang, as the machine learning sentiment analysis algorithm in the system of Guggilla/Castellanos.
Huang provides motivation as [the recurrent neural networks provide can deal with sequence data and long term dependence, while LSTM RNNs gain better expression of long and short term dependence (pg. 31, section I, etc.)].

As per claim 6, Guggilla/Kumar/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].

Huang teaches wherein the machine-learning algorithm includes; one or more support vector machines that are connected in parallel or in series [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (pgs. 30-31, abstract and section I, etc.)].
Guggilla/Castellanos and Huang are analogous art, as they are within the same field of endeavor, namely sentiment analysis on text.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the SVM for sentiment analysis, taught by Huang, as the machine learning sentiment analysis algorithm in the system of Guggilla/Castellanos.
Huang provides motivation as [the SVM may provide greater accuracy than other models (pg. 32, table 1, etc.)].

As per claim 7, Guggilla/Kumar/Castellanos/Huang teaches wherein the textual input from each document in the corpus is converted into a numerical matrix using an embedded layer of artificial neurons [a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (Huang: pgs. 30-31, abstract and section I, etc.) which may produce a numerical matrix output (Castellanos: paras. 0022, 0033, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is the same as provided, above, regarding claim 3.

As per claim 14, see the rejection of claim 2, above.

As per claim 15, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 6, above.

As per claim 19, Guggilla/Kumar/Castellanos/Huang teaches wherein the textual input from each document in the corpus is converted into a numerical matrix using an embedded layer that associates a given word or phrase appearing in the corpus to a numerical value or vector of numerical values a multi-layer RNN, CNN, SVM or a combination CNN-LSTM may be used to perform sentiment analysis (Huang: pgs. 30-31, abstract and section I, etc.) which may produce a numerical matrix output (Castellanos: paras. 0022, 0033, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is the same as provided, above, regarding claim 3.


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla, Kumar, and Castellanos, as applied to claims 1 and 13 above, and further in view of Szegedy et al. (Going deeper with convolutions, Sept 2014, pgs. 1-12).

As per claim 5, Guggilla/Kumar/Castellanos teaches the method of claim 1, and the machine learning algorithm resulting in an output a numerical score associated with a single or plurality of outcomes of legal events [case related, natural language, textual inputs including documents, statements, contracts, etc., may be received for analysis; where a machine learning algorithm performs sentiment analysis on the documents to predict a legal outcome (Guggilla: paras. 0011-15, etc.) as well as a confidence level in the prediction (Guggilla: paras. 0050, etc.)].
While Guggilla/Kumar/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach wherein the machine-learning algorithm includes: one or more inception layers that are connected in parallel or in series.
Szegedy teaches wherein the machine-learning algorithm includes: one or more inception layers that are connected in parallel or in series [a deep convolutional neural network utilizing inception layers (pg. 1, abstract; pg. 2, section 2; etc.)].
Guggilla/Castellanos and Szegedy are analogous art, as they are within the same field of endeavor, namely machine learning.

Szegedy provides motivation as [the CNN utilizing inception improves utilization of computing resources and optimizes quality (pg. 1, abstract)].

As per claim 17, see the rejection of claim 5, above.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggilla, Kumar, and Castellanos, and Kumar as applied to claim 1 above, and further in view of Ramanathan (US 2013/0018832).

As per claim 25, Guggilla/Kumar/Castellanos teaches the method of claim 1, as described above.
While Guggilla/Kumar/Castellanos teaches using a machine learning algorithm for the sentiment analysis/prediction (see above), it does not explicitly describe the algorithm implemented and thus does not explicitly teach inputting the numerical matrix into an embedded layer of artificial neurons, the embedded layer executing instructions to learn relations between the words and phrases that appear in the corpus of documents; and outputting, by the embedded layer, the relations and numerical matrix to other machine-learning algorithms of the one or more machine-learning algorithms.
[as an initial step a neural layer performs segmentation on the raw training data, to organize the vectorized data and provide it to the data classifier (para. 0084, etc.); where the numerical matrix of Guggilla/Kumar/Castellanos is the vectorized training data].
Guggilla/Kumar/Castellanos and Ramanathan are analogous art, as they are within the same field of endeavor, namely machine learning including organizing training data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the segmentation/organization layer before the machine learning model, as taught by Ramanathan, on the training data provided to a machine learning model in the system taught by Guggilla/Kumar/Castellanos.
Ramanathan provides motivation as [the step of segmentation may be seen to be analogous to how sensory stimuli incoming to a brain are divided to be processed depending on the originating sensory organs. It is responsible for organizing the elements of the vectorized training data and associating the elements with corresponding modules of the lowest layer of the data classifier which will be generated during the remaining steps (para. 0084)].


Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.

Applicant’s argues that the amended claims provide antecedent basis for the limitation “first document or document set”.
However, while the antecedent basis has been provided for “a first document”, this is still the first recitation of any kind of document set (see above).

Applicant also argues that the cited art does not teach “mapping, by the one or more data processors, the unstructured data and the structured data to predicted outcomes of the machine learning algorithm”
However, Kumar teaches the training data set for the model is created by merging structured and unstructured text data and associated previous outcomes (abstract, para. 0021 describe the merging of the unstructured and structured data and associating it with previous outcomes; see also para. 0037 and fig. 3C which describe the table created from this merging and indicating the associated outcome; etc.) which is used to train a model to predict event outcomes based on the data (paras. 0006, 0028; see also para. 0038; etc.).  While Kumar does not use the term “mapping” it is creating an association between features in the merged unstructured/structured data and previous outcomes (the outcomes to be predicted by the ML model trained on the .


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-25 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohan (US 2010/0262620) – discloses combining structured and unstructured training data.
Estes (US 2007/0203693) – discloses creating a data mapping and updating the mapping by a ML model.
Neeman (US 8751,486), Dallesandro (US 2014/0279753), and Perlin (US 10,783998) – disclose various systems including mapping unstructured and structure data and outcomes.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128